ORDER
This case came before the Supreme Court on February 29, 2012, pursuant to an order directing the parties to appear and show cause why the issues raised in this appeal should not summarily be decided. The plaintiffs appealed from a Superi- or Court judgment entered in favor of the defendants, declaring that the plaintiffs had no claim to a right-of-way across the defendants’ property. The plaintiffs argued that the trial justice erred by deciding that no express easement exists pursuant to the condominium declaration and by deciding that there was no implied easement across the defendants’ property.
After hearing the arguments of counsel and reviewing the memoranda of the parties, we conclude that cause has been shown. Accordingly, this case is assigned to the regular calendar for full briefing and argument, the date to be determined by the Court.
The parties are directed to file appendices, in accordance with Article I, Rule 17 of the Supreme Court Rules of Appellate Procedure, including any and all documents deemed relevant to the issues raised on appeal and any and all documents referenced in the stipulated facts.